Citation Nr: 1209724	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-33 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to recognition as a deceased service member's surviving spouse for VA benefits. 

2.  Whether the character of the deceased service member's discharge is a bar to receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The deceased service member served on active duty from March 1967 to June 1969 and died on December [redacted], 2000.  The appellant contends that she is his surviving spouse and that he is entitled to Deceased service member status based on the character of his discharge.  This case comes before the Board of Deceased service members' Appeals (Board) on appeal from a December 2007 administrative decision issued by the Department of Deceased service members Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, found that the appellant was not entitled to VA benefits due to the character of the deceased service member's discharge.  Jurisdiction over the claims file is currently held by the RO in Seattle, Washington. 

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2011.  She also testified before a hearing officer at the RO in November 2010.  Transcripts of both hearings are of record.    


FINDINGS OF FACT

1.  The deceased service member and the appellant were married in June 1977 and legally divorced in March 1990.

2.  The appellant is not the deceased service member's surviving spouse for purposes of obtaining VA benefits.

3.  The deceased service member began service in March 1967 and was discharged for unfitness in June 1969 under conditions other than honorable.

4.  The actions that led to the deceased service member's discharge from service, including multiple periods of AWOL, constituted willful and persistent misconduct; the deceased service member was not insane at the time of the offenses.

5.  The Army Discharge Review Board in September 1978 did not affirm the deceased service member's May 1976 clemency discharge and September 1977 upgrade to a general discharge.  


CONCLUSIONS OF LAW

1.  The requirements for recognition as the deceased service member's surviving spouse for purposes of establishing entitlement to VA benefits have not been met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.50, 3.204, 3.205, 3.206 (2011).

2.  The deceased service member's dishonorable discharge from service is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. §§ 3.12, 3.13, 3.354.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June and September 2007, the appellant filed claims for VA benefits based on her claimed status as the surviving spouse of the deceased service member.  The appellant testified in December 2011 that while she and the deceased service member were divorced in March 1990, she should be considered his surviving spouse.  She stated that the sole reason for their divorce was to protect herself and her children from the deceased service member's erratic behavior due to posttraumatic stress disorder (PTSD).  The appellant also testified that once the deceased service member began treatment for lung cancer in the late 1990s, she became his caregiver.

Dependency and Indemnity Compensation (DIC) and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  For VA purposes, a "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2011).  

The deceased service member died on December [redacted], 2000 due to metastatic small cell lung cancer, chronic obstructive lung disease, and tobacco use.  The certificate of death notes that he was divorced at the time of his death.  The appellant's claims for benefits were received seven years after the deceased service member's death in June and September 2007; she certified on her application for benefits that she was divorced from the deceased service member in March 1990.  The record contains a copy of a marriage certificate establishing that the deceased service member and the appellant were married in June 1977.  The record also contains an August 2007 document from the Circuit Court of Shelby County, Tennessee, signed by the clerk of court and presiding judge, establishing that the deceased service member and appellant were legally divorced.

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  The appellant has not questioned the validity of her divorce from the deceased service member and therefore VA will not question the validity of the divorce.  

Although the appellant and deceased service member were legally divorced in March 1990, she testified in December 2011 that she remained close with the deceased service member and became his caregiver in the late 1990s after his diagnosis of lung cancer.  She testified that she drove him to his doctor appointments, brought him clothing, food, and medicine, and was his emergency contact.  The appellant appears to argue that she was involved in a common law marriage with the deceased service member, but she also testified that they never cohabitated after their divorce.  In addition, while VA regulations provide that the law of the place where the parties resided will be applied in determining whether a marriage was valid, the state of Tennessee does not recognize common law marriages.  38 C.F.R. § 3.1(j); Tenn. Code Ann. § 36-3-103.

The Board is sympathetic to the appellant's claim, but the record establishes that the appellant was divorced from the deceased service member at the time of his death in December 2000 and was not his spouse.  Thus, the criteria for entitlement to recognition as a Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits have not been met and the claim must be denied.  

The Board also finds that the character of the deceased service member's discharge is a bar to the appellant's receipt of VA benefits.  A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term 'Veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  If the former service member did not die in service, pension, compensation, or DIC is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  

In April 1969, the deceased service member was recommended for separation from service due to unfitness.  The basis for the recommendation was his past military history of court-martial offenses including three extended periods of AWOL totaling 109 days, wrongfully appropriating a radio, disobeying a lawful order, and three counts of absenting himself from his appointed place of duty.  Personnel records confirm that the deceased service member was found guilty of these offenses at three separate court-martial proceedings in December 1967, August 1968, and April 1969.  He was discharged from active duty service in June 1969 with an Undesirable Discharge Certificate and a character of service of under other than honorable conditions.  

An 'other than honorable' discharge is not necessarily tantamount to a 'dishonorable' discharge.  However, a discharge or release from service because of willful and persistent misconduct (including a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct) is considered to have been under dishonorable conditions.  38 C.F.R. § 3.12(d).  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.  

As noted above, the deceased service member was separated from service due to unfitness and numerous infractions including three separate periods of AWOL totaling 109 days.  Pursuant to the Uniform Code of Military Justice (UCMJ) Article 86 does not view AWOL in excess of 30 days as a minor offense, but rather as a severe offence punishable by confinement of up to one year and the issuance of either a bad conduct or dishonorable discharge.  UCMJ, 10 U.S.C. § 801 et seq., Manual for Court-Martial, United States, 1988; Winter v. Principi, 4 Vet. App. 29 (1993).  The Board finds that the deceased service member's offenses during active duty were not minor and constitute willful and persistent misconduct.  

The appellant testified in December 2011 that she believed the deceased service member's offenses during service were the result of his PTSD.  A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2011).  In order for a person to be found to have been insane at the time of committing an in-service offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of Veteran's benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). VAOPGCPREC 20-97 (May 22, 1997), 62 Fed. Reg. 37955 (1997).

In this case, there is no evidence that the deceased service member was insane at the time he was AWOL, stole a radio, and disobeyed a lawful order.  During a psychiatric examination conducted in May 1969, the deceased service member was found to be completely unmotivated for further duty with a longstanding inability to adjust to military life.  He was diagnosed with a passive/aggressive personality manifested by evasiveness and an inability to get along with authority figures.  His personality disorder was not due to his own misconduct.  There is no indication that the deceased service member's personality disorder met the standard of insanity accepted by VA, and the Board notes that the deceased service member was never diagnosed with PTSD during or after service.  He underwent treatment in August 1988 at a private facility, but his only diagnosis was alcohol dependence.  

As such, the deceased service member's original discharge in June 1969 is considered a discharge under dishonorable conditions, pursuant to 38 C.F.R. § 3.12(d)(4), and insanity is not an applicable defense in this instance.  

The appellant also contends that the deceased service member's discharge was upgraded and is therefore not dishonorable.  Review of the claims file indicates that in May 1976 the deceased service member was granted a clemency discharge in recognition of alternate service performed pursuant to Presidential Proclamation 4313 of September 16, 1974.  His discharge was then upgraded from other than honorable to general (under honorable conditions) following review by the Army Discharge Review Board in September 1977.  However, a second review by the same review board in September 1978 was unfavorable.  The Army Discharge Review Board voted unanimously not to affirm the deceased service member's upgraded discharge under the uniform standards based on his multiple court-martials for various violations of the UCMJ.  The September 1978 finding of the Review Board was characterized as final.  
The Board finds that the deceased service member's upgraded discharge does not confirm upon him status as a Veteran.  An upgraded discharge issued pursuant to Presidential Proclamation 4313 does not remove a bar to VA benefits unless a discharge review board established under 38 U.S.C.A. § 1553 determines that on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in 38 C.F.R. § 3.12(g).  38 C.F.R. § 3.12(h).  As the Army Discharge Review Board determined in September 1978 that the Deceased service member's upgraded discharge could not be affirmed, the deceased service member's clemency discharge provided pursuant to Presidential Proclamation 4313 and general discharge from September 1977 are not sufficient to remove the bar to VA benefits.  

In conclusion, the Board finds that the character of the deceased service member's discharge is a bar to benefits and basic eligibility to VA benefits has not been established.  The Board is sympathetic to the appellant's claim.  Nonetheless, VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  The appellant's claim for VA survivor benefits is barred as a matter of law because she is not the deceased service member's surviving spouse and his discharge was found to be dishonorable.   In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


Duties to Notify and Assist

The law generally imposes on VA certain notice and duty to assist provisions concerning claims for VA benefits.  However, VA's General Counsel has held that there is no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Further, it was held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.

In this case, undisputed facts render the appellant ineligible for the claimed benefit. Moreover, there is no additional evidence that would substantiate the claims.  Therefore, the notice and duty to assist provisions are not applicable in this case.


ORDER

Entitlement to recognition as a Veteran's surviving spouse for VA benefits is denied. 

The character of the deceased service member's discharge is a bar to receipt of VA benefits and the claim is denied.



____________________________________________
MILO H. HAWLEY
Deceased service members Law Judge, Board of Veterans' Appeals



Department of Deceased service members Affairs


